DETAILED ACTION
Response to Arguments
The amendment filed 29 December 2020 has been entered in full. Accordingly, claims 1, 3-10, 21, and 23-30 are pending in the application.
Regarding the rejections under 35 U.S.C. 102(a)(1) and (a)(2), Applicant has amended claims 1 and 21 in response to incorporate the limitations of claims 2 and 22. On pages 13 and 14 of the Remarks filed 29 December 2020, Applicant states that the Tsutsumi reference does not disclose “extracting a chrominance component of the to-be-processed color image based on the third luminance component, wherein the chrominance component of the to-be-processed color image comprises a first chrominance component and a second chrominance component, and the extracting the chrominance component of the to-be-processed color image based on the third luminance component comprises: extracting the first chrominance component of the to-be-processed color image by using a first pre-trained filter; and extracting the second chrominance component of the to-be-processed color image based on the third luminance component and the extracted first chrominance component by using a second pre-trained filter” since “[n]or has the Office Action cited any passages in Tsutsumi that identify…using the second pre-trained filter to extract the second chrominance component based on the third luminance component and the first chrominance component extracted by the first pre-trained filter.” This particular argument is found convincing; accordingly, the art rejections are withdrawn.


Allowable Subject Matter
Claims 1, 3-10, 21, and 23-30 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record, individually or in combination, does not disclose or suggest in claim 1 (and similarly in claim 21): “extracting a chrominance component of the to-be-processed color image based on the third luminance component, wherein the chrominance component of the to-be-processed color image comprises a first chrominance component and a second chrominance component, and the extracting the chrominance component of the to-be-processed color image based on the third luminance component comprises: extracting the first chrominance component of the to-be-processed color image by using a first pre-trained filter; and extracting the second chrominance component of the to-be-processed color image based on the third luminance component and the extracted first chrominance component by using a second pre-trained filter; and compositing a color output image based on the extracted chrominance component of the to- be-processed color image and the third luminance component.”

The closest prior art of record is Tsutsumi, as relied on in the previous Office action, but it is deficient in the way Applicant pointed out above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN S LEE whose telephone number is (571)272-1981.  The examiner can normally be reached on 11 AM - 7 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on 571-272-8243.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Jonathan S Lee/Primary Examiner, Art Unit 2661